                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JUSTIN MITCHELL,                                Case No. 19-cv-04894-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING MOTION TO
                                                  v.                                        LIFT STAY
                                   9

                                  10        STUART SHERMAN,                                 ORDER TO SHOW CAUSE
                                                        Defendant.
                                  11

                                  12   I.      INTRODUCTION
Northern District of California
 United States District Court




                                  13           Petitioner Justin Mitchell seeks federal habeas relief under 28 U.S.C. § 2254 from his

                                  14   criminal convictions in California state court. The petition for such relief is here for review under

                                  15   28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases.

                                  16           The Court previously stayed proceedings to allow Mitchell to exhaust certain theories in

                                  17   state court, which Mitchell has now done. Mitchell’s motion to lift the stay is GRANTED.

                                  18   Respondent Stuart Sherman is ORDERED TO SHOW CAUSE why relief should not be granted,

                                  19   and shall file a response to the petition on or before May 11, 2020.

                                  20   II.     BACKGROUND
                                  21           Mitchell states in his petition that he was convicted of burglary and other charges

                                  22   following a jury trial in the California Superior Court for San Mateo County. A California

                                  23   appellate court affirmed his conviction in March of 2018, and the California Supreme Court

                                  24   summarily denied review in May of 2018. Mitchell filed this habeas action on August 14, 2019.

                                  25   At Mitchell’s request, the Court stayed proceedings to allow Mitchell to pursue unexhausted

                                  26   theories in state court pursuant to Rhines v. Weber, 544 U.S. 269 (2005). The California Supreme

                                  27   Court denied Mitchell’s habeas petition without comment on December 18, 2019. The Court now

                                  28   GRANTS Mitchell’s motion to lift the stay.
                                   1   III.   ANALYSIS

                                   2          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                   3   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                   4   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A

                                   5   district court considering an application for a writ of habeas corpus shall “award the writ or issue

                                   6   an order directing the respondent to show cause why the writ should not be granted, unless it

                                   7   appears from the application that the applicant or person detained is not entitled thereto.” 28

                                   8   U.S.C. § 2243. Summary dismissal is appropriate only where the allegations in the petition are

                                   9   vague or conclusory, palpably incredible, or patently frivolous or false. See Hendricks v. Vasquez,

                                  10   908 F.2d 490, 491 (9th Cir. 1990).

                                  11          As grounds for federal habeas relief, Mitchell asserts: (1) that an improper jury instruction

                                  12   regarding permissible inferences from failure to explain or deny testimony violated his rights
Northern District of California
 United States District Court




                                  13   under the Fifth, Sixth, and Fourteenth Amendments to the United States Constitution, see Pet.

                                  14   (dkt. 1) ¶¶ 10–11; and (2) that Mitchell’s trial attorney’s failure to object to that instruction and

                                  15   failure to seek an instruction regarding cautious treatment of accomplice testimony constitute

                                  16   ineffective assistance of counsel under Strickland v. Washington, 466 U.S. 668 (1984), violating

                                  17   Mitchell’s rights under the Sixth Amendment, Pet. ¶¶ 12–18. When liberally construed, these

                                  18   claims are cognizable in a federal habeas corpus action.

                                  19   IV.    CONCLUSION
                                  20          1. The Clerk shall serve a copy of this order, the petition and all attachments thereto, and a

                                  21   magistrate judge jurisdiction consent or declination form on Respondent and Respondent’s

                                  22   counsel, the Attorney General for the State of California.

                                  23          2. No later than May 11, 2020, Respondent shall file an answer conforming in all respects

                                  24   to Rule 5 of the Rules Governing Section 2254 Cases, showing cause why a writ of habeas corpus

                                  25   should not be granted based on Mitchell’s claims. Respondent shall file with the answer all

                                  26   portions of the state trial record that previously have been transcribed and that are relevant to a

                                  27   determination of the issues presented by the petition.

                                  28          3. If Mitchell wishes to respond to the answer, he shall do so by filing a traverse with the
                                                                                          2
                                   1   Court no later than June 8, 2020.

                                   2          4. In lieu of an answer, Respondent may file, no later than May 11, 2020, a motion to

                                   3   dismiss on procedural grounds, as set forth in the Advisory Committee Notes to Rule 4 of the

                                   4   Rules Governing Section 2254 Cases. If Respondent files such a motion, Mitchell shall file an

                                   5   opposition or statement of non-opposition no later than June 8, 2020, and Respondent shall file a

                                   6   reply no later than June 22, 2020.

                                   7          5. Upon a showing of good cause, requests for a reasonable extension of time will be

                                   8   granted provided they are filed on or before the deadline they seek to extend.

                                   9          IT IS SO ORDERED.

                                  10   Dated: February 11, 2020

                                  11                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  12                                                   Chief Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
